Cathy Wells Administrator Colorado State Board of Barbers  Cosmetologists 1525 Sherman St., Room 606 Denver, CO  80203
Dear Ms. Wells:
This opinion is in response to your letter of November 15, 1983 in which you inquired about whether a mobile barber/beauty shop must be licensed by the State Board of Barbers and Cosmetologists.
QUESTION PRESENTED AND CONCLUSION
Your request for an attorney general's opinion presents the following question:
Whether pursuant to the laws governing the practice of barbering and cosmetology in Colorado one must obtain a "barbershop" or "beauty salon" license from the State Board of Barbers and Cosmetologists (hereinafter "the board") before operating a mobile unit in which one or more persons engage in the practice of barbering or cosmetology.
My conclusion is no. It is my opinion that the legislature has authorized the board to regulate barbering and cosmetology establishments of fixed location only. The board has not been authorized to license mobile shops. Furthermore, nothing in the laws governing barbering and cosmetology prohibits a licensed barber or cosmetologist from providing barber or cosmetology services outside of a licensed shop. Nevertheless, the board has authority to regulate such services outside of a licensed shop through licensure of all individual practitioners of barbering and cosmetology.
ANALYSIS
C.R.S. 1973, 12-8-120(1) (1978 repl. vol. 5) provides as follows:
     (1) It is unlawful for any person, public school district, or public institution of higher education in this state to engage in, or to teach the occupations of barbering or cosmetology or to conduct a barber school, barbershop, beauty salon, or beauty school in this state unless such person, public school district, or public institution of higher education first obtains a license as provided by this article.
C.R.S. 1973, 12-8-103(4) (1978 repl. vol. 5) defines a "barbershop" or "beauty salon" as follows:
     "Barbershop" or "beauty salon" means a fixed establishment or place where one or more persons engage in the practice of barbering or cosmetology.
(emphasis added).
The Barber and Cosmetologist Act of 1977 ("the Act") provides for the licensure of barbershops and beauty salons. C.R.S. 1973,12-8-108, 114, 115, 120, 121 (1978 repl. vol. 5). In addition, individual practitioners must be licensed as barbers, cosmetologists, cosmeticians, or manicurists. C.R.S. 1973, 12-8-108, -110, -114, -120 (1978 repl. vol. 5).
Because the definition of barbershop and beauty salon includes only fixed establishments or places, and because the board's authority is confined by the definition in the statute, the board has no authority to license a mobile unit in which one or more persons engage in the practice of barbering or cosmetology. Therefore, a barbershop or beauty shop license would not be required to operate a mobile shop in Colorado.
Nothing in the Act prohibits a licensed barber or cosmetologist from providing barber or cosmetology services outside of a licensed shop. Nevertheless, there exists authority to regulate these activities and to protect the public, since any individual practitioner of barbering or cosmetology must be licensed. C.R.S. 1973, 12-8-108, -110, -114, -120 (1978 repl. vol. 5).
SUMMARY
To summarize my opinion briefly, the legislature has authorized the board to license as barbershops or beauty salons only fixed establishments where barbering and cosmetology services are rendered. Nothing in the laws governing barbering and cosmetology prohibits a licensed barber or cosmetologist from providing barber or cosmetology services outside of a licensed shop. Nevertheless, the board has authority to regulate barbering and cosmetology services outside of a licensed shop through licensure of the individual practitioners.
Very truly yours,
                             DUANE WOODARD Attorney General
STATUTORY CONSTRUCTION BARBERS BEAUTICIANS BEAUTY PRODUCTS AND SERVICES
C.R.S. 1973, 12-8-103(4)
REGULATORY AGENCIES, DEPT. Barbers and Cosmetology Bd.
The State Board of Barbers and Cosmetologists has been authorized to regulate barbering and cosmetology establishments of fixed location only. The board has not been authorized to license or regulate mobile shops.